                 Case 20-12456-JTD             Doc 723       Filed 12/14/20        Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE


In re:                                                        )        Chapter 11
                                                              )
RTI HOLDING COMPANY, LLC,1                                    )        Case No. 20-12456 (JTD)
                                                              )
                                   Debtors.                   )        (Jointly Administered)
                                                              )

                       Deadline for Submitting Bids: January 14, 2021 at 5:00 p.m. (Prevailing Eastern Time)
                                      Auction Date: January 19, 2021 at 10:00 a.m. (Prevailing Eastern Time)
                      Deadline for Objections to Sale: January 29, 2021 at 4:00 p.m. (Prevailing Eastern Time)
                         Confirmation Hearing Date: February 4, 2021 at 1:00 p.m. (Prevailing Eastern Time)

          NOTICE TO COUNTERPARTIES TO EXECUTORY CONTRACTS AND
            UNEXPIRED LEASES THAT MAY BE ASSUMED AND ASSIGNED

               You are receiving this notice because you may be a counterparty to a
contract or lease with Ruby Tuesday, Inc., or one or more of its affiliated debtors. Please
read this notice carefully as your rights may be affected by the transactions described
herein.




1
  The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
.



DOCS_DE:232153.3 76136/002
                   Case 20-12456-JTD              Doc 723       Filed 12/14/20        Page 2 of 6




                    PLEASE TAKE NOTICE that on October 7, 2020 (the “Petition Date”), the

above-captioned debtors and debtors in possession (the “Debtors”) filed voluntary petitions

for relief under title 11 of the United States Code (the “Bankruptcy Code”).

                    PLEASE TAKE FURTHER NOTICE that on November 6, 2020, the Debtors

filed a chapter 11 plan of reorganization [Dkt. No. 353] (as it may be amended, modified or

supplemented, the “Plan”) and a related disclosure statement [Dkt. No. 354] (as it may be

amended, modified or supplemented, the “Disclosure Statement”).

                    PLEASE TAKE FURTHER NOTICE that on November 7, 2020, the Debtors

filed the Motion of Debtors for an Order (A) Approving Bid Procedures for the Sale of the

Debtors’ Assets, (B) Approving Certain Bidder Incentives in Connection With the Debtors’ Entry

Into a Stalking Horse Agreement, If Any and (C) Approving Procedures for the Assumption and

Assignment of Executory Contracts and Unexpired Leases (the “Motion”).2 On November 20,

2020, the Court entered an order (the “Bid Procedures Order”) granting the Motion and

approving the bid procedures annexed thereto (the “Bid Procedures”) to be used in connection

with for the sale or sales (the “Sale”) of the Debtors’ assets (the “Assets”) pursuant to an auction

(the “Auction”). Approval of the Sale will take place in connection with the Court’s

consideration of whether to confirm the Plan, which will begin on February 4, 2021, at 1:00

p.m. (Prevailing Eastern Time) before the Honorable John T. Dorsey, United States

Bankruptcy Judge, at the United States Bankruptcy Court for the District of Delaware, 824 North

Market Street, 5th Floor, Courtroom No. 5, Wilmington, Delaware 19801.


2
    Capitalized terms not otherwise defined herein shall have the meanings set forth in the Motion.


                                                            2
DOCS_DE:232153.3 76136/002
                 Case 20-12456-JTD              Doc 723       Filed 12/14/20         Page 3 of 6




                  PLEASE TAKE FURTHER NOTICE that you are a party to an executory

contract(s) or unexpired lease(s) that may be designated for assumption by the Debtors and

assignment to a Successful Bidder (each an “Assumed/Assigned Executory Contract”). A list of

the Assumed Executory Contracts is set forth on Exhibit A hereto, along with the amount that

must be paid to cure any defaults existing under such executory contracts (the “Cure Amount”),

based upon the Debtors’ books and records, which the Debtors assert is owed to cure any

defaults existing under the Assumed/Assigned Executory Contract as of the Petition Date.3

                  PLEASE TAKE FURTHER NOTICE THAT THE INDICATED CURE

AMOUNT DOES NOT REFLECT ANY AGREEMENT REGARDING THE CURE

AMOUNT OR THE DISPOSITION OF THE ASSUMED/ASSIGNED EXECUTORY

CONTRACT THAT MAY HAVE BEEN ENTERED INTO BETWEEN THE DEBTORS

AND THE COUNTERPARTY TO THE ASSUMED/ASSIGNED EXECUTORY

CONTRACT.

                  PLEASE TAKE FURTHER NOTICE that a Successful Bidder, as applicable,

may subsequently elect to include or exclude any agreement or agreements from the list of

Assumed/Assigned Executory Contracts at any time prior to confirmation of the Plan, including

the potential exclusion of any Assumed/Assigned Executory Contract listed on Exhibit A hereto.

Cure Amounts, if any, shall only be paid with respect to Assumed/Assigned Executory Contracts

that are actually assumed pursuant to the confirmation of the Plan or closing of the sale of the



3
  Your receipt of this notice does not constitute an admission by the Debtors that your agreement actually constitutes
an executory contract or unexpired lease under section 365 of the Bankruptcy Code, and the Debtors expressly
reserve the right to challenge the status of any agreement.


                                                          3
DOCS_DE:232153.3 76136/002
                 Case 20-12456-JTD      Doc 723      Filed 12/14/20    Page 4 of 6




assets in accordance with the purchase agreement of the Successful Bidder approved by the

Court. In the event that a Successful Bidder elects to include or exclude any Assumed/Assigned

Executory Contracts, the affected counterparties will be separately notified of any such election.

                 PLEASE TAKE FURTHER NOTICE that if you have not entered into an

agreement with the Debtors and disagree with the Cure Amount shown for the

Assumed/Assigned Executory Contract on Exhibit A, or if you object to the assumption and

assignment of your Assumed/Assigned Executory Contract on any grounds, you must file an

objection in writing with the United States Bankruptcy Court for the District of Delaware, 824

Market Street, Wilmington, Delaware 19801, on or before January 29, 2020, at 4:00 p.m.

(Eastern Time). In addition, any objection must set forth the specific default or defaults alleged,

set forth any such other ground for objection, and set forth any Cure Amount as alleged by you,

including such documentation and records as supports your asserted cure amount.

                 PLEASE TAKE FURTHER NOTICE that any objection to any of the relief to

be requested at the Sale and Confirmation Hearing must be in writing, state the basis of such

objection with specificity, and shall be filed with the Court, with a courtesy copy to Chambers,

and shall be served on: (i) the Debtors: c/o Ruby Tuesday, Inc., 333 E. Broadway Ave.,

Maryville, TN 37804 (Attn: Shawn Lederman (SLederman@rubytuesday.com)); (ii) proposed

counsel to the Debtors, Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor,

P.O. Box 8705, Wilmington, DE 19899-8705 (Courier 19801), Attn: Malhar S. Pagay, Esq. and

James E. O’Neill, Esq.; (iii) counsel to the Official Committee of Unsecured Creditors, Kramer

Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New York 10036,



                                                 4
DOCS_DE:232153.3 76136/002
                 Case 20-12456-JTD    Doc 723      Filed 12/14/20   Page 5 of 6




Attn.: Robert T. Schmidt and Adam C. Rogoff; and (iv) the Office of the United States Trustee,

J. Caleb Boggs Federal Building, 844 N. King Street, Suite 2207, Lock Box 35, Wilmington, DE

19801, Attn: Linda Richenderfer, so as to be received by January 29, 2020, at 4:00 p.m.

(Eastern Time).

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU DO NOT TIMELY

FILE AND SERVE AN OBJECTION AS STATED ABOVE, THE COURT MAY GRANT

THE RELIEF REQUESTED WITHOUT FURTHER NOTICE. ANY NON-DEBTOR

PARTY TO ANY ASSUMED/ASSIGNED EXECUTORY CONTRACT WHO HAS NOT

ENTERED INTO AN AGREEMENT WITH THE DEBTORS REGARDING THE CURE

AMOUNT AND WHO DOES NOT FILE A TIMELY OBJECTION TO THE CURE

AMOUNTS FOR SUCH ASSUMED/ASSIGNED EXECUTORY CONTRACT IS

DEEMED TO HAVE CONSENTED TO SUCH CURE AMOUNT, AND ANY NON-

DEBTOR PARTY TO ANY ASSUMED/ASSIGNED CONTRACT WHO DOES NOT




                                               5
DOCS_DE:232153.3 76136/002
                 Case 20-12456-JTD     Doc 723     Filed 12/14/20   Page 6 of 6




FILE A TIMELY OBJECTION ON OTHER GROUNDS IS DEEMED TO HAVE

CONSENTED TO SUCH ASSIGNMENT AND ASSUMPTION.



Dated: December 14, 2020              PACHULSKI STANG ZIEHL & JONES LLP




                                      /s/ James E. O’Neill
                                     Richard M. Pachulski (CA Bar No. 90073)
                                     Malhar S. Pagay (CA Bar No. 189289)
                                     James E. O’Neill (Bar No. 4042)
                                     Victoria A. Newmark (CA Bar No. 183581)
                                     919 North Market Street, 17th Floor
                                     P.O. Box 8705
                                     Wilmington, Delaware 19899-8705 (Courier 19801)
                                     Telephone: 302-652-4100
                                     Facsimile: 302-652-4400
                                     Email: rpachulski@pszjlaw.com
                                             mpagay@pszjlaw.com
                                             joneill@pszjlaw.com
                                             vnewmark@pszjlaw.com

                                     Counsel for Debtors and Debtors in Possession




                                               6
DOCS_DE:232153.3 76136/002
